Citation Nr: 1211373	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. His awards and decorations include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented personal testimony at a videoconference hearing before a Veterans Law Judge in June 2011. A transcript of the hearing is associated with the claims folder. The Veteran was advised in a January 2012 letter that the Veterans Law Judge who conducted the June 2011 hearing had retired from the Board. The letter asked if the Veteran wished to have an additional hearing, but he declined that right in February 2012.

A review of the Virtual VA paperless claims processing system revealed additional VA treatment records pertinent to the present appeal. 

The issue of entitlement to service connection for hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran has reported experiencing tinnitus while on active duty service and afterwards.

2. The Veteran is competent to report his symptoms and his reports are credible.

3. He has been diagnosed with tinnitus as well as posttraumatic stress disorder (PTSD).

4. With the benefit of the doubt resolved in the Veteran's favor, the Veteran experiences tinnitus due to service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran seeks service connection for tinnitus, which he claims is the result of in-service noise exposure. Although VA has conceded that he was exposed to acoustic trauma during service, there is no competent medical evidence of record linking his diagnosed tinnitus to any acoustic trauma. However, the February 2010 examiner observed that tinnitus can emerge as the result of psychological factors and the Veteran had been diagnosed with PTSD. Based on this evidence, the Board will grant his claim for service connection on a secondary basis. Alemany v. Brown, 9 Vet.App. 518 (1996); (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection can also be granted on a secondary basis if the claimed disability is proximately due to, or the result of, a service-connected condition. 38 C.F.R. § 3.310(a). A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet.App. 148, 158 (1998); see also Wallin v. West, 11 Vet.App. 509, 512 (1998),  McQueen v. West, 13 Vet.App. 237 (1999) (competent medical nexus evidence is required to associate a disorder with a service-connected disability).

Specifically, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e. link) between the service-connected disability and the current disability. Wallin, 11 Vet.App. at 512.

The Veteran's service treatment records are silent for complaints or diagnoses of tinnitus. However, he has testified that he experienced tinnitus during and after active duty and he is competent to report his symptoms. Charles, 16 Vet.App. 370.

He was afforded a VA auditory examination in February 2010. The examiner determined that the Veteran was experiencing both hearing loss and tinnitus and noted that tinnitus is often associated with hearing loss. However, the examiner observed that audiograms completed at the time of the Veteran's discharge from active duty service did not reflect thresholds that indicate hearing loss or that are associated with higher prevalence of tinnitus. On those bases, the examiner opined that the Veteran's tinnitus was not likely associated with hearing loss or in-service acoustic trauma. However, the examiner noted that "there are myriad causes of tinnitus," tinnitus can be related to psychological factors, and the Veteran experiences PTSD. 

The threshold criterion for service connection - on either a direct or secondary basis - is the existence of a current disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet.App. 223, 225 (1992). The Veteran has been diagnosed with both tinnitus and PTSD. He contends that he experiences tinnitus as the result of exposure to loud noises during his active duty service. Due to his combat experience and the consistency of acoustic trauma with the circumstances of his service, such trauma is presumed. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet.App. 163, 164 (1996); Zarycki v. Brown, 6 Vet.App. 91, 98 (1993). However, as a layperson, he is not competent to opine on etiology (Routen, 10 Vet.App. 183) and the claims file contains no medical evidence linking the diagnosed tinnitus to any acoustic trauma.

Nevertheless, the February 2010 examination report constitutes competent medical evidence of a possible nexus between the Veteran's tinnitus and his service-connected PTSD. The claims file contains no evidence against secondary service connection. Although additional development of the medical evidence could be undertaken, the claimant prevails under the "benefit-of-the-doubt" rule where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter." Alemany, 9 Vet.App. 518. Resolving all doubt in the Veteran's favor, secondary service connection for tinnitus is granted. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. 49.


ORDER

Service connection for tinnitus is granted.


REMAND

The claims file reflects that the RO has not issued a supplemental statement of the case (SSOC) and pertinent medical evidence was added to the claims file after the issuance of an April 2010 Statement of the Case (SOC). Although the Veteran's representative stated at the June 2011 hearing that she would "take care" of a waiver, no waiver was made on the record during the hearing and no written waiver was submitted. The Board may not review this evidence until the RO/AMC has considered it and readjudicated the Veteran's claim. Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Further, the last VA treatment note associated with the claims file is dated October 11, 2011. While this case is in remand status, the RO must obtain any pertinent subsequent VA treatment notes and associate them with the claims file.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Obtain any VA treatment records generated after October 11, 2011 and associate them with the claims file.

2. Ask the Veteran if he has received any private medical treatment that is not evidenced by the current record and provide him with the necessary authorizations for the release of any such records. Obtain any available records and associate them with the claims folder. If any records are unavailable, inform the Veteran and afford him the opportunity to submit any copies in his possession.

3. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim. Provide the Veteran and his representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


